In a declaratory judgment action, the plaintiff appeals from an order of the Supreme Court, Nassau County (DiNoto, J.), dated June 15, 1988, which granted the motion of the defendants Coliseum Hotel Associates and Marriott Corporation and the cross motion of the defendant County of Nassau to dismiss the complaint on the ground that the case does not present a justiciable controversy.
Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
Inasmuch as the plaintiff’s present request for declaratory relief is premised upon the occurrence of a future event which may or may not come to pass, the instant action does not present a justiciable controversy and the Supreme Court properly dismissed the complaint as speculative and premature (see, American Ins. Assn, v Chu, 64 NY2d 379, cert denied 474 US 803; New York Pub. Interest Research Group v Carey, 42 NY2d 527; Chase Manhattan Bank v Kress, 131 AD2d 807; Baglivi v Sise, 125 AD2d 284). In view of the foregoing determination, we do not address the parties’ additional contentions. Sullivan, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.